Citation Nr: 0028252	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-08 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for vision loss due to hip surgery.


REPRESENTATION

Appellant represented by:	Barry J. Simon, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant and associate


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from August 1944 to October 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board stresses to the RO that this appeal has been 
advanced on the docket due to the veteran's serious illness.


REMAND

A review of the clinical record currently before the Board 
suggests that additional VA treatment records exist, which 
pertain to the veteran's admission for and surgical treatment 
of a comminuted intertrochanteric subtrochanteric fracture of 
the right hip, in late December 1996.  Specifically, the 
Board notes that the veteran was hospitalized from December 
27, 1996 to January 24, 1997 for a right comminuted displaced 
femoral intertrochanteric fracture of the right hip, for 
which a dynamic hip screw was inserted, and for presumed 
temporal artery arteritis of the right eye, with the left eye 
to be ruled out.  The veteran was then transferred to the 
VA's Nursing Home Care Unit from January 24, 1997 to March 
28, 1997.

The records associated with the veteran's first period of 
hospitalization consist of a discharge summary, an operation 
report as to the veteran's right hip surgery (minus any 
anesthesiology notes), and an operation report as to the 
right temporal artery biopsy, which was performed January 7, 
1997.  These records do not contain, however, the more 
detailed daily nursing notes pertaining to this period of 
hospitalization, nor do they contain detailed anesthesiology 
notes as to the veteran's hip surgery.  Additionally, as to 
the veteran's period of hospitalization in the VA's Nursing 
Home Care Unit, the Board finds that these records, too, 
consist only of a discharge summary.

Given the provisions of 38 U.S.C.A. § 1151 applicable in this 
instance and the necessity of determining the veteran's 
physical condition as to his vision immediately prior and 
subsequent to his hip surgery, as well as any causal 
relationship between the hip surgery and loss of vision, the 
Board finds the presumed additional VA treatment records 
(particularly those pertaining to the initial period of 
hospitalization) to be part of the record and possibly 
determinative of the veteran's claim.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Therefore, in light of the above, the issue of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
vision loss due to hip surgery will not be decided pending a 
REMAND for the following actions:

1.  The RO should ask the veteran whether 
he received any medical treatment for his 
vision just prior to or contemporaneous 
with his right hip fracture in December 
1996.  If the veteran responds in the 
affirmative, the RO should obtain proper 
authorization and request the identified 
records and incorporate them into the 
veteran's claims file.

2.  The RO should also obtain any and all 
additional VA treatment records 
pertaining to the veteran's right hip 
surgery and convalescence, from December 
1996 to March 1997.  The Board reiterates 
the importance of any detailed nursing 
notes and an anesthesiology report as to 
the veteran's first period of 
hospitalization, from December 27, 1996 
to January 24, 1997.

3.  Once the above development has been 
accomplished, the RO should review the 
propriety of a grant of compensation 
benefits under the provisions of 
38 U.S.C.A. § 1151, considering all 
pertinent law and regulations in light of 
any additional VA or private treatment 
records received.  The RO is reminded 
that the veteran's appeal has been 
advanced on the docket due to the 
veteran's serious illness and that a 
delay such as occurred with processing 
the veteran's request for an advance on 
the docket must be avoided.

If the veteran's claim remains in a 
denied status, he and his representative, 
Barry J. Simon, should be provided with a 
supplemental statement of the case, which 
should include a full discussion of 
actions taken and the reasons and bases 
for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



